DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on (4-21-2022) has been entered.
                                                                      Response to Arguments
The examiner acknowledges that the amended claim set corrects the issues noted by the previous office action on (3-10-2022). All of the claim objections have been withdrawn.
Applicant’s arguments, see (Pg. 3-4), filed (4-21-2022), with respect to the rejection(s) of newly amended claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new round(s) of rejection is made in view of Hagihara et al. (US-2015/0,258,762, hereinafter Hagihara) in view of Gerard et al. (EP-1,434,689, hereinafter Gerard).                                                           

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 5-6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al. (US-2015/0,258,762, hereinafter Hagihara) and in further view of Gerard et al. (EP-1,434,689, hereinafter Gerard)Regarding claim 1, 	
A process of forming a mat containing a fiber filler comprising: 
providing one or more sources of extended length fiber; 
feeding the one or more sources of extended length fiber simultaneously to an automated cutting machine to produce chopped tow fibers; 
randomizing and filamentizing the chopped fiber tow into individual chopped fibers by tumbling using a vortex formed within a tube to form a fiber filler; 
coating the fiber filler with a binder; 
depositing the fiber filler on a first sheet of thermoplastic; 
covering the fiber filler with a second sheet of thermoplastic to form a stack; and 
moving the stack to a treatment chamber to form a fiber mat.
Hagihara teaches the following:
([0102]) teaches the reinforcing fibers such as carbon fibers are drawn at a specific speed from each of the wound yarn bodies disposed on the creel 11, and supplied to the widening device 12 as a strip-like strand Y.
([0034]) teaches Reinforcing fibers used for the method of the present disclosure may be preferably at least one kind of fibers selected from the group consisting of a carbon fiber, a P-aramid fiber and a glass fiber. They may be used alone or in combination of two or more thereof.
([0060]) teaches that the strand pieces are introduced into a path made of a flexible pipe such as a flexible tube or a hose, and a gas such as air is sprayed onto the strand pieces passing through the path such that the strand pieces are separated into a desired bundle size, and dispersed in the gas. ([0061]) teaches that in the opening process, not all fibers constituting the strand pieces are opened to be apart from each other and completely separated up to the single fiber form. Some fibers are opened to become in the single fiber form or in a form close to the single fiber form, but many fibers are adjusted such that they become fiber bundles in which a specific number or more of single fibers are bundled. As such, the amount of opening from a single fiber, to a bundle of a few single fibers is understood to be controllable via the amount of air sprayed onto the strand of fibers. 
([0066]) teaches that the cut and opened reinforcing fibers are spread in the air and at the Preferably, the reinforcing fibers may be fixed by suctioning the air from the bottom of the breathable support. The thermoplastic resin sprayed simultaneously with the reinforcing fibers may be also mixed and fixed by air suction in a case of fibrous form, or in a case of particulate form, the thermoplastic resin may be fixed in association with the reinforcing fibers. ([0102]) teaches that as shown in (Fig. 1) that the supplying unit 15 of the thermoplastic resin, the thermoplastic resin in the powder or short fibrous form is simultaneously supplied into the tapered tube, and deposited on a breathable support, specifically on the conveyor 16 provided with a breathable net, together with the reinforcing fibers. 
([0141]) teaches utilizing four sheets of the random mat were layered, charged up to 70% of the projection area of the mold, heated at a temperature of 300° C., at a pressure of 1.0 MPa, for heating time of 3 minutes, and then press molded by using a mold having a three-dimensional complex shape with a standing plane.
Regarding Claim 1, Hagihara teaches a  method of producing a random mat for manufacturing a thermoplastic composite material, the process including slitting continuously a strand of reinforcing fibers in a longitudinal direction then cutting the reinforcing fiber strand continuously to be an average fiber length desired to form reinforcing fiber strand pieces followed by spraying gas onto the cut reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces to form single fiber bundle pieces followed by mixing the single fiber bundle pieces with resin such that the mixture is deposited onto a support layer followed by further processing. Hagihara is silent on details regarding including a first and second sheet of thermoplastic.In analogous art for a method of dispensing a reinforcement strand includes the steps of chopping the reinforcement strand into discrete reinforcement fibers, directing the discrete reinforcement fibers into a dispensing nozzle so that the discrete reinforcement fibers travel along a path extending generally along a longitudinal axis of the nozzle, Gerard suggests details regarding implementing a first and second sheet of thermoplastic with reinforcement strand includes found between the first and second sheet of thermoplastic, and in this regard Gerard teaches the following:
([0045]) teaches that a veil 106 is applied either under the paste layer 104 as shown in Figure 7, or on top of the paste layer 104, as shown in figures 8 and 9. ([0033]) teaches that the general procedure for preparation of the veil 106 involves first preparing a slurry of irregularly shaped glass textile fibers 108 and organic polymeric binder at a concentration of 0.1 to 4.0% by weight in water. The polymeric binder may be in the form or powder or fiber, or both, Additionally, polyvinyl alcohol may be added to the slurry. As such, the veil is understood to comprise a thermoplastic, and thus be a first sheet of thermoplastic.
 ([0056]) teaches a composite sheet is made according to the present invention with a veil on the top side as described above, and a second veil is applied to the backside of the part. With a preferred process to make such a sheet, although not illustrated, involves applying a paste layer to each of the carrier sheets, providing a veil on top of each paste layer, and preferably placing an intermediate layer of resin adjacent each veil and a layer of reinforcing material between the intermediate layers of resin. Alternatively, the second veil may comprise the reinforcing material and one layer of paste would be provided between the veils. With ([0054]) stating that milled fibers, carbon/graphite fiber strands, carbon/graphite powder, carbon/graphite flakes, or short fiber strands (8 mm or less) may be mixed into the paste 104, 110 to help modulus or CLTE. As such, a layer of paste that includes milled fibers between two veils, the veils comprising a thermoplastic, in this case (PVA), is understood to be disclosed.
([0034]) and that the sheet molding compound sheets 100 are compacted to form the sheet molding compound 177 and then subsequently heated and compressed to form the composite part, ([0003]). ([0043]) teaches that as shown in Figures 4- 6, a wire mesh belt 170 compacts the sheet molding compound sheet. 100 to form a respective compacted sheet molding compound sheet 177 of a desired sheet weight that is then rolled onto a take up roll 172. This is followed by ([0044]} which states that each batch of compacted sheet molding compound sheet 177 is then allowed to mature and thicken thereby increasing viscosity at either room temperature or at approximately thirty-two degrees Celsius for approximately one to fourteen days prior to any molding application. The batch may then be further processed by cutting the sheet molding compound sheet 177 to an appropriate ply or laminate size, removing the first and second carrier film layers 102, 112, molding the remaining material to an appropriate shape in a heated matched metal or composite die, and curing it under heat and pressure to make a finished composite part {not shown). With one of skill in the art would recognizing that the curing conditions for the composite part may vary greatly depending upon such factors as part size and part geometry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara. By utilizing a first and second sheet of thermoplastic with reinforcement strand includes found between the first and second sheet of thermoplastic, as taught by Gerard. Highlighting, implementation of a first and second sheet of thermoplastic with reinforcement strand includes found between the first and second sheet of thermoplastic allows for layering additional alternating pairs of layers of paste and reinforcement (such as chopped fibers and/or mat) could be applied to achieve a desired thickness for the sheet, but for sake of clarity these Figures 7-9 illustrate two layers of chopped fibers 158, 159, ([0046]).
Regarding claim 2, 	
Wherein said one or more sources of extended length fiber are glass, carbon, polyimides, polyesters, polyaramides, polyamides, a mixed tow of any of the aforementioned, or a combination thereof.
Hagihara teaches the following:
([0034]) teaches that the reinforcing fibers used for the method of the present disclosure may be preferably at least one kind of fibers selected from the group consisting of a carbon fiber, a P-aramid fiber and a glass fiber. They may be used alone or in combination of two or more thereof.
Regarding claim 5-6, 	
Wherein a plurality of types of extended length fiber are supplied to provide a defined ratio by weight in the fiber mat.
Wherein the defined ratio of two or more fibers thermoplastic fiber from 25% to 80% by weight, 
glass fiber from 0% to 75% by weight, 
carbon fiber from 0% to 75% by weight, and 
a binder in the range of 0% to 30% by weight 
where are least one of glass fiber, carbon fiber, and binder are present in a total amount of 20% to 75% by weight.
Hagihara teaches the following:
([0034]) teaches that the reinforcing fibers used for the method of the present disclosure may be preferably at least one kind of fibers selected from the group consisting of a carbon fiber, a P-aramid fiber and a glass fiber. They may be used alone or in combination of two or more thereof.
, b.), c.), d.), & e.) Since 0 percent is encompassed within the amount required, the inclusion of glass fiber, carbon fiber and binder are considered optional. However, ([0020]) teaches that a the total amount of the reinforcing fibers in the mat can be from was 20 Vol. % to 99 % Vol. % and ([0072]) teaches utilizing resin particles or the like preferably in the range from 50 parts to 1,000 parts by weight based on 100 parts by weight of the reinforcing fibers. In addition, ([0151]) teaches that the area requiring strength, a portion in which the ratio of the reinforcing fibers to the entire random mat was 40 Vol % was allocated, and to the area not requiring strength, a portion in which the ratio of the reinforcing fibers to the entire random mat was 20 Vol % was allocated so as to obtain. As such, the amount of fibers utilized is understood to impact the amount of resin implemented and the amount of reinforcement / overall strength provided to the mat produced. Highlighting, while no discrepancies are perceived to exist, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 12,
Further comprising adding additional layers of the fiber filler between additional sheets of thermoplastic.
Regarding Claim 12, Hagihara teaches the same as detailed in claim 1. Hagihara is silent on details regarding the defined ratio by weight for a plurality of fibber types. In analogous art as applied, Gerard suggests details regarding the defined ratio by weight for a plurality of fibber types, and in this regard, Gerard teaches the following
([0046]) teaches that additional alternating pairs of layers of paste and reinforcement (such as chopped fibers and/or mat) could be applied to achieve a desired thickness for the sheet, but for sake of clarity these Figures 7-9 illustrate two layers of chopped fibers 158, 159.
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.B.) Claim(s) 4, is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara) in view of Gerard and in further view of Guha et al. (US-2015/0,147,543, hereinafter Guha)Regarding claim 4, 	
Wherein the vortex formed within the tube is accomplished with deionized air.
Regarding Claim 1, Hagihara as modified teaches a  method of producing a random mat for manufacturing a thermoplastic composite material, the process including slitting continuously a strand of reinforcing fibers in a longitudinal direction then cutting the reinforcing fiber strand continuously to be an average fiber length desired to form reinforcing fiber strand pieces followed by spraying gas, the gas, a gas such as air is sprayed onto the strand pieces passing through the path, ([0060]) onto the cut reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces to form single fiber bundle pieces followed by mixing the single fiber bundle pieces with resin such that the mixture is deposited onto a support layer followed by further processing. Hagihara as modified is silent on aerating the chopped fiber using deionized air. In analogous art for the debundling a carbon fiber tow into dispersed chopped carbon fibers suitable for usage in molding composition formulation, (Abstract), Guha suggests details regarding implementing a die having fluid flow openings, through which a fluid impinges upon the side of the tow to expand the tow cross sectional area, (Abstract), and in this regard Guha teaches the following:
([0015] &. [0017]}) teaches that as depicted in Figs. (1A & 1B), an inventive die is shown generally at 10. The die 10 has a bore 12 that is dimensionally larger than the cross-sectional area of the carbon fiber tow T passed there through. At least two fluid flow openings 14, 16, and 18 as shown in Figs. (1A and 1B) are provided to allow fluid communication into the bore 12 and onto the side of the carbon fiber tow T. The bore 12 is depicted having a triangular cross section. It is appreciated that the bore of an inventive die has other cross-sectional shapes such as circular, oval, hourglass-shape, and other polygonal cross-sectional shapes. The fluid openings 14, 16, and 18 allow for a fluid to be injected into the bore 12 so as to impact the side of the carbon fiber tow T and induce debundling so as to increase the cross sectional area of the bundle, As such, the die is understood to induce a debundling in the carbon fiber tow via a vortex allowing for the separation to occur, ([0019]) teaches that fluids operative herein for debundling carbon fiber tow illustratively include air, nitrogen, noble gasses, carbon dioxide, carbon monoxide, and steam going on to slate radicals operative as additive; especially gaseous fluids illustratively include ozone, singlet oxygen, and plasma, Where plasma is understood to be deionized air, i.e., (A gas of ions, atoms or molecules which have one or more orbital electrons stripped}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara as modified. By utilizing deionized air as the gas of choice for separating carbon fiber tow, as taught by Guha, due to the fact it would amount to nothing more than a use of a known gaseous fluid, for its intended use, i.e. separating carbon fiber tow, in a known environment, to accomplish entirely expected result, as suggested by Guha. Highlighting, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
C.) Claim(s) 4, is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara) in view of Gerard and in further view of Horimoto et al. (US-2018/0,313,027, hereinafter Horimoto)
Regarding claim 4, 	
Wherein the vortex formed within the tube is accomplished with deionized air.
Regarding Claim 1, Hagihara as modified teaches a  method of producing a random mat for manufacturing a thermoplastic composite material, the process including slitting continuously a strand of reinforcing fibers in a longitudinal direction then cutting the reinforcing fiber strand continuously to be an average fiber length desired to form reinforcing fiber strand pieces followed by spraying gas, the gas, a gas such as air is sprayed onto the strand pieces passing through the path, ([0060]) onto the cut reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces to form single fiber bundle pieces followed by mixing the single fiber bundle pieces with resin such that the mixture is deposited onto a support layer followed by further processing. Hagihara as modified is silent on aerating the chopped fiber using deionized air. In analogous art for a method for producing a carbon fiber opened sheet 8 is provided. The method includes performing a surface activation treatment on an unopened tow of carbon fibers (3 a, 3 b) to which a sizing agent has been applied, and opening the unopened tow of carbon fibers (3 a, 3 b) into a sheet, {Abstract), Horimoto suggests details regarding implementing a plasma treatment on the surface of the fibers as a means for facilitating the opening process for fibers, and in this regard Horimoto teaches the following:
([0024]) teaches the application of a plasma treatment to fibers, where the application is done to carbon fibers in specific. ([0025]) going on to state that a plasma treatments allow for surface treatments that may be found on the fiber's surface to be activated, facilitate the opening process of the fiber, and further improve the impregnation of the fibers by enhancing the wettability with the matrix resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara as modified. By utilizing a plasma surface treatment on the surface of fibers, as taught by Horimoto. Highlighting, implementation of a plasma surface treatment on the surface of fibers allows for activation of surface treatments found on the fibers surface, facilitate in the opening process, and further improve the impregnation of the fibers by enhancing the wettability with the matrix resin, ([0025]).
D.) Claim(s) 7, is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara) in view of Gerard and in further view of ColourLex (Graphite, 2012, hereinafter ColourLex)Regarding claim 7, 	
Further comprising adding Curie fillers.
Regarding Claim 7, Hagihara as modified teaches a  method of producing a random mat for manufacturing a thermoplastic composite material, the process including slitting continuously a strand of reinforcing fibers in a longitudinal direction then cutting the reinforcing fiber strand continuously to be an average fiber length desired to form reinforcing fiber strand pieces followed by spraying gas, the gas, onto the cut reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces to form single fiber bundle pieces followed by mixing the single fiber bundle pieces with resin such that the mixture is deposited onto a support layer followed by further processing. Hagihara as modified also noting that if necessary, various kinds of fibrous or non-fibrous fillers, or additives such as a flame retardant, a stabilizer, an anti-UV agent, an antistatic agent, a pigment, a release agent, a softening agent, a plasticizer or a surfactant within a limitation that does not impair the object of the present disclosure, in addition to the above-mentioned main raw materials, ([0043]) Hagihara as modified is silent on adding curie fillers. In analogous art for a method of dispensing a reinforcement strand includes the steps of chopping the reinforcement strand into discrete reinforcement fibers, directing the discrete reinforcement fibers into a dispensing nozzle so that the discrete reinforcement fibers travel along a path extending generally along a longitudinal axis of the nozzle, Gerard suggests details regarding implementing a first and second sheet of thermoplastic with reinforcement strand includes found between the first and second sheet of thermoplastic, and in this regard Gerard teaches the following:
([0054]) teaches that that milled fibers, carbon/graphite fiber strands, carbon/graphite powder, carbon/graphite flakes, or short fiber strands (8 mm or less) may be mixed into the paste 104, 110 to help modulus or CLTE. Highlighting evidence from ColourLex (Names) which states that graphite is a natural inorganic pigment and alternative name is Carbon Black.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara. By utilizing an additive such as a pigment in particular graphite, as taught by Gerard. Highlighting, implementation of an additive such as a pigment in particular graphite provides a means for changing the color of the object fabricated in addition to tailoring the modulus or CLTE, ([0054]).
E.) Claim(s) 7, is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara) in view of Gerard and in further view of Adrien Allard (US-4,239,794, hereinafter Allard)

Regarding claim 7, 	
Further comprising adding Curie fillers.
Regarding Claim 7, Hagihara as modified teaches a  method of producing a random mat for manufacturing a thermoplastic composite material, the process including slitting continuously a strand of reinforcing fibers in a longitudinal direction then cutting the reinforcing fiber strand continuously to be an average fiber length desired to form reinforcing fiber strand pieces followed by spraying gas, the gas, onto the cut reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces to form single fiber bundle pieces followed by mixing the single fiber bundle pieces with resin such that the mixture is deposited onto a support layer followed by further processing. Hagihara as modified also noting that if necessary, various kinds of fibrous or non-fibrous fillers, or additives such as a flame retardant, a stabilizer, an anti-UV agent, an antistatic agent, a pigment, a release agent, a softening agent, a plasticizer or a surfactant within a limitation that does not impair the object of the present disclosure, in addition to the above-mentioned main raw materials, ([0043]) and that milled fibers, carbon/graphite fiber strands, carbon/graphite powder, carbon/graphite flakes, or short fiber strands (8 mm or less) may be mixed into the paste 104, 110 to help modulus or CLTE, (Gerard, [0054]). Hagihara as modified is silent on adding curie fillers. In analogous art for a process for dispersing electro conductive carbon black to make novel conductive web products and the dispersions produced therewith (Abstract), the process comprising carbon black being aided in its retention on the exterior surfaces of the fiber by a polymeric binder, (Col. 2, liens 12-13), Allard suggests details regarding types of carbon materials one may implement on the surface of a fiber, and in this regard Allard teaches the following:
(Claim 1) teaches dispersing conductive carbon black in a latex binder. Followed by impregnating the resulting dispersion of carbon black into a web of fibers and coating the surface of said fibers with said dispersion, and drying residual water from the surface of the fibers, leaving a thin coating of carbon block dispersed on the surfaces of said fiber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara as modified. By utilizing a carbon powder, in particular carbon black, as taught by Allard. Highlighting, implementation of a coating of carbon black on a fibrous web, provides a means for making a porous fibrous substrate which has improved surface conductivity achievable by carbon black dispersed on the surface of the substrate fibers, (Col. 1, lines 46-49).
F.) Claim(s) 8 & 10-11, is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara) in view of Gerard and in further view of Macher et al. (WO-2015/084,956, hereinafter Macher)
Regarding claim 8, & 10-11, 	
Further comprising exposing the chopped fibers to a plasma or flame treatment prior to said covering.
Wherein the plasma is cold plasma.
Wherein the plasma is hot plasma.
Regarding Claim 8 & 10-11, Hagihara as modified teaches a method of producing a random mat for manufacturing a thermoplastic composite material, the process including slitting continuously a strand of reinforcing fibers in a longitudinal direction then cutting the reinforcing fiber strand continuously to be an average fiber length desired to form reinforcing fiber strand pieces followed by spraying gas, the gas, onto the cut reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces to form single fiber bundle pieces followed by mixing the single fiber bundle pieces with resin such that the mixture is deposited onto a support layer followed by further processing. Hagihara as modified is silent on exposing the chopped fibers to a plasma or flame treatment prior to said covering, where the plasma utilized in the treatment is either a hot or cold plasma. In analogous art for the production method for a sheet molding composition that comprises a binder and carbon fibers, debundling, separating a chopped fiber tow into individual chopped fibers that form a fiber filler for a matrix material, followed by conveying the material for further processing, Macher suggest details regarding implementing a plasma source as a means to treat the fibers prior to conveying, and in this regard Marcher teaches the following:
([0018]) teaches that on that additional plasma sources can be place to treat the fibers before the covering step. With ([0013]} teaching that it is appreciated that the carbon fiber tow debundling process can occur on a conventional elastomeric conveyor thereby facilitating the use of cold plasma, it is appreciated that hot plasma exposure is also suitable for carbon fiber tow debundling with the use of hot plasma temperature compatible surrounding equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara as modified. By utilizing a hot or cold plasma treatment prior to the covering step, as taught by Macher. Highlighting, implementation of a hot or cold plasma treatment prior to the conveying step provides a known means for creating the debundled carbon fibers, (Abstract) by the plasma introducing the energy necessary to the carbon fibers surface for fiber-fiber repulsion to be established so as to cause the tow to expand in volume by more than 50% ([0012]).G.) Claim(s) 9, is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara) in view of Gerard and in further view of Macher and in further view of Kawamura et al. (Plasma surface treatment of milled carbon fibre in a fluidized-bed reactor, 1990, hereinafter Kawamura)
Regarding claim 9, 	
Wherein the exposing step is within a fluidized bed reactor.
Hagihara as modified teaches the same as detailed in claim 8. Hagihara as modified is silent on the plasma treatment exposing step taking place within a fluidized bed reactor. In analogous art for a carbon fibre used as a reinforcing agent in a polymer matrix, Kawamura gives details regarding implementing the plasma surface treatment on milled carbon fibre within a fluidized bed reactor, and in this regard Kawamura teaches the following:
(Fig. 1) shows a schematic diagram of a plasma-activated fluidized-bed reactor. With (Fig. 6) showing a measurement of the contact angle as a function of the radio frequency (r.f) discharge power, with the effect of (r.f) discharge power on the contact angle of chopped carbon fibre with water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara as modified. By utilizing plasma surface treatment on milled carbon fibre within a fluidized bed reactor, as taught by Kawamura. Highlighting, implementation of a plasma surface treatment on milled carbon fibre within a fluidized bed reactor, provides a known means for manipulating the contact angle of chopped carbon fibre with water, (Fig. 6). In addition, the use of known technique to improve similar devices (methods, or products) in the same way, allows for the recitation of KSR case law, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'/ Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).H.) Claim(s) 13, is rejected under 35 U.S.C. 103 as being unpatentable over Hagihara) in view of Gerard and in further view of Evan Koslow (US-6,719,869, hereinafter
Koslow)
Regarding claim 13,
Wherein the treatment chamber has a set of heated rollers maintained at or above a softening temperature of the thermoplastic sheets and the stack is moved at a speed past the set of heated rollers to fuse the stack.
Regarding Claim 13, Hagihara as modified teaches a method of producing a random mat for manufacturing a thermoplastic composite material, the process including slitting continuously a strand of reinforcing fibers in a longitudinal direction then cutting the reinforcing fiber strand continuously to be an average fiber length desired to form reinforcing fiber strand pieces followed by spraying gas, the gas, onto the cut reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces to form single fiber bundle pieces followed by mixing the single fiber bundle pieces with resin such that the mixture is deposited onto a support layer followed by further processing. Hagihara as modified is silent on details regarding the treatment chamber.  In analogous art for the production of a composite media and a method of producing them, the composite media contain a coalesced composite mixture of particles of an active ingredient, binder particles, and stabilizing particles, {Abstract) with (Col. 3, lines 9-10) recognizing that other types of additives may be used instead of particles, including fibers, Koslow suggests details regarding implementing heated rollers and the temperature range at which the heated rollers should be utilized at, and in this regard Koslow teaches the following:
(Col. 4, lines 19-46) teaches that, substrate 120 is passed through a nip 200 between a heated idler roller 220 and a drive roller 240. Alternatively, before being pa:;sed through nip 200, substrate 120 may also be preheated, for example, by a convection or infrared oven. In passing over the surface of heated roller 220, mixture 140 is heated to a temperature equal to or greater than the softening temperature of binder particles 40 and stabilizing particles SO, but lower than the softening temperature of particles of an active ingredient 30. Stabilizing particles SO fuse with substrate 320 and an amount of binder particles 40 may also fuse with substrate 320. However, while stabilizing particles SO fuse with both substrate 120 and 320, binder particles 40 will only fuse with either substrate 120 or 320. Accordingly, it is understood that the heated rollers have fused the stack together. While a speed is not explicitly mentioned, the process described is understood to be a substantially identical process and structure, which leads to the same results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing a random mat of a thermoplastic composite material, including slitting a strand of reinforcing fibers to form a reinforcing fiber strands and cutting the reinforcing fiber strands to a desired length of to form reinforcing fiber strand pieces followed by spraying gas onto the reinforcing fiber strand pieces for opening the reinforcing fiber strand pieces into single strand reinforcing fiber bundle pieces and depositing the single strand reinforcing fiber bundle pieces with a thermoplastic resin that are mixed together, of Hagihara as modified. By utilizing heated rollers above or equal to the softening temperature, as taught by Koslow. Highlighting, implementation of heated rollers above or equal to the softening temperature provides a known means for fuse that various components together, (Col. 4, lines 19-46). Noting, that the use of known technique to improve similar devices (methods, or products) in the same way, allows for the recitation of KSR if needed. Accordingly, citing the case law for substantially identical process and structure as was noted. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430,433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
	                                                        Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715